DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 5, 8, 12 and 15 have been amended.
Claim(s) 4, 11 and 18 have been canceled.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 02/22/2022 with respect to Claim(s) 1-3, 5-10, 12-17 and 19-20 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 8 and 15 to patentably distinguish over prior art of Edwards alone or in combination with others, however the Examiner believes that Edwards in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-3, 5-10, 12-17 and 19-20 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 1-3, 5-10, 12-17 and 19-20 herein.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint Claim(s) 1, 8 and 15 have been amended with limitation that recite(s) “verifying that the neutral current has been detected to zero after a predetermined period of time”. Applicant pointed that support for amendment can be found in paras. [0049]-[0051].  However, no reference to this “predetermined period” or how it is determined and realized could not be found in the specification. Claim(s) 1, 8 and 15 have been amended with limitation that recite(s) “automatically generating, by at least one sensor, a notification that the neutral current has been detected, in response to determining the detection of the neutral current”. But, this step is described to be performed by the microcontroller in para. [0093] of the specification – “instructions stored in the memory 450 and performed by the microcontroller 458 can include automatically generating a notification that the neutral current has been detected, in response to verifying the detection of the neutral current”. Therefore, this is a new matter without proper antecedent basis in the specification. Regarding the Office requirement for antecedent basis in the specification, MPEP 608.01(i) states (quoting 35 CFR 1.75):

 "The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See 37 CFR § 1.58(a).)"

Furthermore, the examiner notes that the MPEP 608.01(o) also repeats the requirement for disclosed antecedent basis, especially for amendments to claim limitations, and cautions the examiner concerning clear support or antecedent basis: 
"Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 

Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1, 8 and 15, a limitation "automatically generating, by at least one sensor, a notification that the neutral current has been detected, in response to determining the detection of the neutral current" renders the claim(s) indefinite because it is unclear what is really meant by “determining the detection” and which element(s) (at least one sensor or microcontroller) perform this step and if function(s) of “determining” and “detecting” are separate and in which order?   See MPEP § 2173.05(d). 

Dependent Claim(s) 2-3, 6-7, 9-14, and 16-20 not specifically addressed share the same 112 rejection(s) as base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 20100102826; hereinafter Edwards) in view of Nakash et al. (US 10761129).
Regarding claim 1, Edwards teaches in figure(s) 4-6 a method for detecting a neutral voltage connection, comprising: 
determining when a value of a neutral current is equal to zero (para. 69 - In the event that a broken neutral condition exists on the system, all incoming current on the active conductor line 14 will exit the customer's installation through the customer's earth 22. Therefore, zero current will exit through the customer's neutral and the current ratio In/Ia will equal zero; figure 6), wherein the neutral current (In) comprises a difference between a current flowing through two legs (active and earth legs; para. 22 -  measuring the currents on both the active and neutral conductors. During normal polarity, the neutral current will always be less than the current on the active due to a small percentage of the current returning through the customer's earth; In = Ia –Ie in figure 6) of an electrical meter (para. 109 - meter 12 store the `no load voltage` across the meter as a variable within its internal memory; electricity meter 12; figures 4-6) to an end customer (customer load 24), wherein each of the two legs comprises a first voltage (Vn, voltage between earth and neutral) with respect to a ground (earth) and a second voltage (Va, voltage between line 240v and neutral 0v) with respect to one another; and 

    PNG
    media_image1.png
    231
    482
    media_image1.png
    Greyscale

verifying that the neutral current has been detected to zero (para. 18 - if current is detected on the neutral connection with the open contactor on the active connection, the supply authority can open the neutral contactor switch) after a predetermined period of time (para. 37 - measuring the current in each of the active conductor and neutral conductor at the predetermined time), in response to determining that the value of the neutral current is equal to zero (clm. 4 - predetermined fault condition is a broken neutral indicated by the current ratio being equal to zero as all incoming current on the active conductor exits through earth so that zero current appears on the neutral conductor).
Edwards does not teach explicitly the two legs comprises hot lines corresponding to a ground connection; automatically generating, by at least one sensor, a notification that the neutral current has been detected, in response to determining the detection of the neutral current.
(L1, L2; fig. 5) comprises hot lines corresponding to a ground connection (main ground 501); 
automatically generating, by at least one sensor, a notification (col. 2 lines 19-22 :- system to monitor electrical parameters of components in an electrical panel and to report on any variations in the parameters outside of a normal operating range) that the neutral current has been detected (by ammeter A 564 on “N” line), in response to determining the detection of the neutral current (by A 564 and DSC 580; clm. 15 - measuring, monitoring and learning the current consumption and the current leakage that exist in an electrical power circuit, in order cut off the power in the minimum current in case of electrocution and in the fastest time to avoid human injury.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edwards by having the two legs comprises hot lines corresponding to a ground connection; automatically generating, by at least one sensor, a notification that the neutral current has been detected, in response to determining the detection of the neutral current as taught by Nakash in order to provide consumer safety against neutal line leakage as evidenced by "A method for monitoring, metering and improving system parameters, including leakage sensitivity and response over a time period in an electrical panel for a single phase system, or a 3-phase system comprising phase lines X, Y and Z, wherein the system reaction and accuracy are critical to a decision to disconnect the line with the malfunction before operation of the leakage breaker to cut off power … disconnect the current in the case of an excessive leakage current greater than 30 mA or other. A leakage current is defined as a case where there is a difference (differential) between the current flow in the phase line and the current flow in the neutral line." (abstract, col. 1 lines 32-37).

Regarding claim 2, Edwards teaches in figure(s) 4-6 the method of claim 1 wherein determining when the value of the neutral current is equal to zero comprises subtracting a current (Ia on conductor leg 14) of one of the two legs from a current (Ie on conductor leg 22) from the other leg of the two legs.


Regarding claim 5, Edwards teaches in figure(s) 4-6 the method of claim 1 further comprising automatically generating a follow-up notification (para. 131 - utility notified of a possible fault; para. 62 - detect such fault conditions in real time with a live power connection) that the neutral current has been detected again after a period of time (para. 18 - contactor switches in either or both of the active and neutral conductors may be controlled by the supply authority. Thus, if current is detected on the neutral connection with the open contactor on the active connection, the supply authority can open the neutral contactor switch).

Regarding claim 6, Edwards teaches in figure(s) 4-6 the method of claim 1 further comprising: confirming that the neutral current has been detected to zero by comparing the neutral current to a fixed threshold (para. 19 - zero current exist through the neutral conductor, such that the second current detector shows a zero current flow).

Regarding claim 7, Edwards teaches in figure(s) 4-6 the method of claim 1 further comprising: confirming that the neutral current has been detected to zero by comparing a ratio of the neutral current to an average current of the two legs (para. 28 - checking a current ratio of neutral current to active current whereby the current ratio is indicative of a predetermined fault condition; para. 29 -  If, as indicated above, a broken neutral is present on the system, all incoming current on the active will exit through the earth and, therefore, zero current will appear on the neutral. Therefore, the current ratio will be zero).

Regarding claim 8, Edwards teaches in figure(s) 4-6 a system for detecting a neutral voltage connection, comprising: 
an electrical meter (para. 109 - meter 12 store the `no load voltage` across the meter as a variable within its internal memory; electricity meter 12; figures 4-6); and 
at least one sensor (para. 68 - current flow through the current coils 18 and 26 are measured and compared) that communicates electrically with the electrical meter (12), wherein the at least one sensor determines when a value of a neutral current is equal to zero (para. 69 - In the event that a broken neutral condition exists on the system, all incoming current on the active conductor line 14 will exit the customer's installation through the customer's earth 22. Therefore, zero current will exit through the customer's neutral and the current ratio In/Ia will equal zero), the neutral current (In) comprising a difference between a current flowing through two legs (para. 22 -  measuring the currents on both the active and neutral conductors. During normal polarity, the neutral current will always be less than the current on the active due to a small percentage of the current returning through the customer's earth; In = Ia –Ie in figure 6) of the electrical meter to an end customer (customer load 24), wherein each of the two legs comprises a first voltage (Vn, voltage between earth and neutral) with respect to a ground (earth) and a second voltage (Va, voltage between line 240v and neutral 0v) with respect to one another, and wherein a detection of the neutral current to zero is verified (para. 18 - if current is detected on the neutral connection with the open contactor on the active connection, the supply authority can open the neutral contactor switch) after a predetermined period of time (para. 37 - measuring the current in each of the active conductor and neutral conductor at the predetermined time), in response to determining that the value of the neutral current is equal to zero (clm. 4 - predetermined fault condition is a broken neutral indicated by the current ratio being equal to zero as all incoming current on the active conductor exits through earth so that zero current appears on the neutral conductor).
Edwards does not teach explicitly the two legs comprises hot lines corresponding to a ground connection; wherein the at least one sensor automatically generates a notification that the neutral current has been detected, in response to determining the detection of the neutral current.
However, Nakash teaches in figure(s) 1-7 the two legs (L1, L2; fig. 5) comprises hot lines corresponding to a ground connection (main ground 501); wherein the at least one sensor automatically generates a notification (col. 2 lines 19-22 :- system to monitor electrical parameters of components in an electrical panel and to report on any variations in the parameters outside of a normal operating range) that the neutral current has been detected (by ammeter A 564 on “N” line), in response to determining (by A 564 and DSC 580; clm. 15 - measuring, monitoring and learning the current consumption and the current leakage that exist in an electrical power circuit, in order cut off the power in the minimum current in case of electrocution and in the fastest time to avoid human injury.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edwards by having the two legs comprises hot lines corresponding to a ground connection; wherein the at least one sensor automatically generates a notification that the neutral current has been detected, in response to determining the detection of the neutral current as taught by Nakash in order to provide consumer safety against neutal line leakage "A method for monitoring, metering and improving system parameters, including leakage sensitivity and response over a time period in an electrical panel for a single phase system, or a 3-phase system comprising phase lines X, Y and Z, wherein the system reaction and accuracy are critical to a decision to disconnect the line with the malfunction before operation of the leakage breaker to cut off power … disconnect the current in the case of an excessive leakage current greater than 30 mA or other. A leakage current is defined as a case where there is a difference (differential) between the current flow in the phase line and the current flow in the neutral line." (abstract, col. 1 lines 32-37).

Regarding claim 9, Edwards teaches in figure(s) 4-6 the system of claim 8 wherein determining when the value of the neutral current is equal to zero comprises (Ia on conductor leg 14) of one of the two legs from a current (Ie on conductor leg 22) from the other leg of the two legs.

Regarding claim 12, Edwards teaches in figure(s) 4-6 the system of claim 8 wherein a follow-up notification  (para. 131 - utility notified of a possible fault; para. 62 - detect such fault conditions in real time with a live power connection) that the neutral current has been detected again is automatically generated after a period of time (para. 18 - contactor switches in either or both of the active and neutral conductors may be controlled by the supply authority. Thus, if current is detected on the neutral connection with the open contactor on the active connection, the supply authority can open the neutral contactor switch).

Regarding claim 13, Edwards teaches in figure(s) 4-6 the system of claim 10 wherein the at least one sensor confirms that the neutral current has been detected by comparing a ratio of the neutral current to an average current of the two legs (para. 28 - checking a current ratio of neutral current to active current whereby the current ratio is indicative of a predetermined fault condition; para. 29 -  If, as indicated above, a broken neutral is present on the system, all incoming current on the active will exit through the earth and, therefore, zero current will appear on the neutral. Therefore, the current ratio will be zero).

Regarding claim 14, Edwards teaches in figure(s) 4-6 the system of claim 9 wherein the at least one sensor confirms that the neutral current has been detected by (para. 19 - zero current exist through the neutral conductor, such that the second current detector shows a zero current flow).

Regarding claim 15, Edwards teaches in figure(s) 4-6 a system for detecting a neutral voltage connection, comprising at least one processor (clm. 17 - contactor switch in either or both of the active conductor and the neutral conductor is controlled by the supplier of the AC electrical power); and a non-transitory computer-usable medium embodying computer program code (programming implied in para. 125 - meter needs to store historical data of the meter voltage and currents …a series of results are analysed, rather than a single result; para. 109 - test requires that the meter store within its internal memory), the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for: 
(para. 69 - In the event that a broken neutral condition exists on the system, all incoming current on the active conductor line 14 will exit the customer's installation through the customer's earth 22. Therefore, zero current will exit through the customer's neutral and the current ratio In/Ia will equal zero; figure 6), wherein the neutral current (In) comprises a difference between a current flowing through two legs (para. 22 -  measuring the currents on both the active and neutral conductors. During normal polarity, the neutral current will always be less than the current on the active due to a small percentage of the current returning through the customer's earth; In = Ia –Ie in figure 6) of an electrical meter (para. 109 - meter 12 store the `no load voltage` across the meter as a variable within its internal memory; electricity meter 12; figures 4-6) to an end customer (customer load 24), wherein each of the two legs comprises a first voltage (Vn, voltage between earth and neutral) with respect to a ground (earth) and a second voltage (Va, voltage between line 240v and neutral 0v) with respect to one another; and 
verifying that the neutral current has been detected to zero (para. 18 - if current is detected on the neutral connection with the open contactor on the active connection, the supply authority can open the neutral contactor switch) after a predetermined period of time (para. 37 - measuring the current in each of the active conductor and neutral conductor at the predetermined time), in response to determining that the value of the neutral current is equal to zero (clm. 4 - predetermined fault condition is a broken neutral indicated by the current ratio being equal to zero as all incoming current on the active conductor exits through earth so that zero current appears on the neutral conductor).
Edwards does not teach explicitly the two legs comprises hot lines corresponding to a ground connection; automatically generate, by at least one sensor, a notification that the neutral current has been detected, in response to determining the detection of the neutral current.
However, Nakash teaches in figure(s) 1-7 the two legs (L1, L2; fig. 5) comprises hot lines corresponding to a ground connection (main ground 501); 
automatically generate, by at least one sensor, a notification (col. 2 lines 19-22 :- system to monitor electrical parameters of components in an electrical panel and to report on any variations in the parameters outside of a normal operating range) that the neutral current has been detected (by ammeter A 564 on “N” line), in response to (by A 564 and DSC 580; clm. 15 - measuring, monitoring and learning the current consumption and the current leakage that exist in an electrical power circuit, in order cut off the power in the minimum current in case of electrocution and in the fastest time to avoid human injury.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edwards by having the two legs comprises hot lines corresponding to a ground connection; automatically generate, by at least one sensor, a notification that the neutral current has been detected, in response to determining the detection of the neutral current as taught by Nakash in order to provide consumer safety against neutal line leakage "A method for monitoring, metering and improving system parameters, including leakage sensitivity and response over a time period in an electrical panel for a single phase system, or a 3-phase system comprising phase lines X, Y and Z, wherein the system reaction and accuracy are critical to a decision to disconnect the line with the malfunction before operation of the leakage breaker to cut off power … disconnect the current in the case of an excessive leakage current greater than 30 mA or other. A leakage current is defined as a case where there is a difference (differential) between the current flow in the phase line and the current flow in the neutral line." (abstract, col. 1 lines 32-37).

Regarding claim 16, Edwards teaches in figure(s) 4-6 the system of claim 15 wherein the instructions configured for determining when the value of the neutral current is equal to zero further comprises instructions configured for subtracting a current (Ia on conductor leg 14) of one of the two legs from a current (Ie on conductor leg 22) from the other leg of the two legs.

Regarding claim 19, Edwards teaches in figure(s) 4-6 the system of claim 15 wherein the instructions are further configured to detect a zero neutral current by comparing the neutral current to a fixed threshold for the neutral current (para. 19 - zero current exist through the neutral conductor, such that the second current detector shows a zero current flow).

Regarding claim 20, Edwards teaches in figure(s) 4-6 the system of claim 15 wherein the instructions are further configured to detect a zero neutral current by comparing a ratio of the neutral current to an average current of the two legs (para. 28 - checking a current ratio of neutral current to active current whereby the current ratio is indicative of a predetermined fault condition; para. 29 -  If, as indicated above, a broken neutral is present on the system, all incoming current on the active will exit through the earth and, therefore, zero current will appear on the neutral. Therefore, the current ratio will be zero).

Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Nakash, and further in view of Mayega et al. (US 9941795).
Regarding claim(s) 3, 10 and 17, Edwards in view of Nakash teaches the method/system of claim(s) 1, 8 or 15, respectively. 
Edwards does not teach explicitly wherein determining a value of an average current is equal to adding a current of one of the two legs to the current of the other leg of the two legs and dividing the sum by 2.
However, Mayega teaches in figure(s) 1-4 wherein determining a value of an average current (Iavg 230 of average current extractor 200 in figure 4) is equal to adding a current of one of the two legs to the current of the other leg of the two legs (Il_sense1, Il_sensen) and dividing the sum by 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edwards by having wherein determining a value of an average current is equal to adding a current of one of the two legs to the current of the other leg of the two legs and dividing the sum by 2 as taught by Mayega in order to perform suitable processing i.e. averaging of sensed signals as evidenced by "An average current generator receives the peak or valley amplitude of the current sense signal and the average correction current for determining the instantaneous average load current within a switch mode power converter …current ripple that needs to be averaged … correlation between the peak current I.sub.PEAK and average current I.sub.AVG is that the average current is equal to one-half the ripple current ΔI.sub.L" (abstract, col. 3 lines 30-33, col. 9 lines 14-16).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 See the List of References cited in the US PT0-892.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868